Title: To James Madison from Joseph Jones, 26 April 1796
From: Jones, Joseph
To: Madison, James

Dr. Sr.
Fredg. 26th. Apr: 1796. 
Having a few days to spare between the courts of K. & Q. and Williamsburg I have (by way of a short cut) taken Fredg. in the way—on my arrival here I recd. your letters of the 28. & 30th. March with the papers inclosed. I was satisfied the p. meant not to comply with the request of the House by his answer to the Com:tee. I had supposed untill then he wod. not refuse the papers. Altho’ when he has taken his ground he is firm in maintaining it yet I conceived he wod. be very unwilling to hazard a breach with the house of representatives. I fear he receives bad Council or he imagined his popularity too firmly established to be shaken even in a contest with the representatives on constitutional ground. He shod. not have remarked on the discussion in the house or declared his Opinion what was the meaning of the Convention—with equal propriety might you and every other member of the Convention do the same, and be governed in your conduct by the Opinion you then espoused and not by the language of the instrument on a fair construction of its meaning—to avoid this misconduct legislative and Judiciary Have been separated. I find the plan of petg. by the Merchts. is adopted and in progress through the States. If they shall in general breath the sentiments of that of Philadelphia their effort will rather inflame than moderate the passions. I am told there has been a meeting here. You have a difficult and embarrassing business to go through, which I hope will be prosecuted with temper and proper firmness for the credit of our Country as well as the permanent advantage of the people. I must again trouble you with a packet for Monroe. Has pickering and Bache done any thing. Monroe speaks of geting a patent for 2000 acres military land over the Ohio, wch. has been surveyed and that the P. by an Existing law will grant the patent. Wishing your family the blessing of health I am yr. friend & Servt
Jos: Jones
I set out this afternoon for the Bowling green to take the stage in the morning for Wms.burg.
